Citation Nr: 0638476	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for antral gastritis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1970 to 
July 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision, which 
increased the noncompensable evaluation assigned to the 
appellant's service-connected antral gastritis to 30 percent 
disabling, effective January 31, 2001, the date the appellant 
filed his claim.  This case was previously before the Board 
and was remanded in November 2003 for further development.  
The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case was remanded by the Board in 2003, in part, to 
obtain a new VA examination to determine "the presence or 
absence of the characteristics of a gastritis disability that 
are enumerated in the rating schedule."  The appellant was 
subsequently scheduled for a VA examination that was to take 
place in August 2005, but at which he failed to appear.  The 
RO appears to have based its decision denying an increased 
rating to 60 percent disabling in the January 2006 
supplemental statement of the case (SSOC) upon the notes of a 
gastroenterologist who examined the appellant in September 
2005.  However, this physician noted specifically that the 
appellant would be having surgery in two weeks, and that he 
would be scheduled for an esophagogastroduodenoscopy (EGD) 
and c-scope at that time.  Those test results have not been 
included in the record, and there is no clear evidence in the 
record detailing the extent of the appellant's ulcerated or 
eroded areas or the frequency and severity of any hemorrhages 
caused by the gastritis.  This report is therefore inadequate 
for rating purposes and a remand to obtain this information 
is required.  See 38 C.F.R. § 4.1 (2006).

Furthermore, the appellant received notification explaining 
what was required to establish an increased rating claim, but 
did not receive notification of the information or evidence 
he needed to submit to establish an effective date.  
Therefore, a current VA examination is warranted and the 
appellant should also be furnished with the appropriate 
notification in accordance with the Veterans Claims 
Assistance Act of 2000.


Accordingly, the case is REMANDED for the following actions:

1.  The AMC or the RO should issue a 
letter to the appellant providing him with 
the notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC or RO should ask the veteran 
to provide the names, addresses and dates 
of treatment of all medical care providers 
(VA and non-VA), who treated him for the 
service-connected antral gastritis from 
September 2005 to the present, 
particularly any EGD or c-scope tests.  
The AMC or RO should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  Copies of all relevant VA 
medical records, if any, should be 
obtained.

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to provide 
a copy of the outstanding evidence.

4.  The AMC or RO should schedule the 
appellant for a VA examination to 
establish the current severity of his 
antral gastritis.  The claims file should 
be provided to the examiner for review of 
pertinent documents therein in conjunction 
with the examination.  All clinical 
findings necessary for a comprehensive 
disability rating must be reported as part 
of this examination, especially the 
presence or absence of any hemorrhages, 
ulcerations, or eroded areas.  The 
appellant should also be provided with a 
written statement outlining the 
consequences of a failure to report for 
any scheduled VA examination, including 
the fact that a failure to do so without 
good cause may adversely affect the 
outcome of his claim of entitlement to an 
increased disability rating.  38 C.F.R. 
§ 3.655 (2006).

5.  After all appropriate development has 
been completed, the AMC or RO should 
readjudicate the current rating claim.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
he and his representative should be 
provided with an appropriate supplemental 
statement of the case and provided the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate review, in 
accordance with appellate procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

